Citation Nr: 9928873	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-37 020	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
stress fracture of the left tibia, currently evaluated as 10 
percent disabling.

2.   Entitlement to an increased rating for an ulcer of the 
distal esophagus with esophagitis, gastroesophageal reflux, 
and abdominal pain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a temporary total convalescent rating 
based on hospitalization and surgery in November 1994.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1980 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO decision which denied a compensable 
rating for service-connected residuals of a stress fracture 
of the left tibia, denied an increase in a 10 percent rating 
for a service-connected esophagus disorder (ulcer of the 
distal esophagus with esophagitis, gastroesophageal reflux, 
and abdominal pain), and denied a temporary total 
convalescent rating based on hospitalization and surgery in 
November 1994.  In October 1995, the RO increased the rating 
for residuals of a stress fracture of the left tibia to 10 
percent; that appeal continues.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a stress 
fracture of the left tibia involve no malunion of the tibia.  
The RO has associated degenerative changes of the left knee 
with the healed left tibia stress fracture; the left knee is 
stable and has range of motion from 0 to 130 degrees.

2.  The veteran's service-connected esophageal disorder does 
not cause dysphagia, pyrosis, or regurgitation, and he does 
not have related substernal or arm or shoulder pain; the 
condition is not productive of considerable impairment of his 
health.

3.  In November 1994, the veteran was hospitalized and 
underwent an exploratory laparotomy for abdominal pain of 
unknown etiology and had surgical repair of a non-service-
connected umbilical herniation; surgery was not for a 
service-connected disability, and surgery did not result in 
severe postoperative residuals or require at least one month 
of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a stress fracture to the left 
tibia have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261, 5262, (1998).

2.  The criteria for a rating in excess of 10 percent for an 
esophageal disorder have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.114, Diagnostic Code 7346. 

3.  The requirements for a temporary total convalescent 
rating based on hospitalization and surgery in November 1994 
have not been met.  38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from April 1980 to July 
1986.  His service medical records show he was seen for 
complaints of shin pain beginning in April 1980; he had 
continuing complaints through July 1980.  X-rays of left leg 
in June 1980 showed findings consistent with a stress 
fracture of the mid shaft of the left tibia.  There were no 
findings or complaints relative to left lower extremity after 
July 1980.  A Medical Board evaluation in January 1986 noted 
that the veteran had developed nausea, headaches, cramps, 
testicular pain, and urgency in beginning in August 1985.  He 
continued to have genitourinary symptoms and lower abdominal 
pain and underwent extensive testing.  At one point he 
developed a new complaint of gastroesophageal reflux and some 
upper abdominal bloating.  Endoscopic examination was 
completely normal, except for very minimal esophagitis with a 
small focal erosion at the Z-line.  The final consultation 
with the urology clinic and the general surgery clinic 
resulted in a conclusion that the veteran had no urologic 
disease or correctable surgical condition such as internal or 
abdominal wall herniation.  It was reported that that he had 
episodes of lower abdominal cramping that prevented him from 
engaging in strenuous activities.  The diagnoses included 
abdominal pain of unknown etiology and gastroesophageal 
reflux with very mild esophagitis.  The doctor doubted there 
was any serious underlying medical illness and said no 
further diagnostic tests were warranted.  

On a May 1987 VA compensation examination, the veteran had 
complaints of a cramp about 2 inches below his navel, which 
was well controlled if he did not engage in heavy exertion.  
The extremities were without cyanosis, edema, or clubbing.  
The doctor said that the general medical examination was 
unremarkable.  

In July 1988, the RO granted service connection for residuals 
of a stress fracture of the left tibia (rated 0 recent) and 
an ulcer of the distal esophagus with esophagitis, 
gastroesophageal reflux, and abdominal pain (rated 10 
percent).  (The esophagus condition was rated by analogy to a 
hiatal hernia.)

The veteran was admitted to a VA medical center (VAMC) in 
October 1994 for evaluation of longstanding history of 
abdominal pain, which was episodic and associated with 
physical exertion.  There was no nausea or vomiting, weight 
loss, fever or chills.  Admission laboratory studies and 
physical examination were negative; a small umbilical hernia 
was noted.  A CT scan and ultrasound were negative.  It was 
felt that his abdominal pain and umbilical hernia were not 
related, and he was discharged to return for repair of the 
hernia.  

The veteran was admitted to the VAMC on November 15, 1994 for 
evaluation of lower abdominal pain and repair of the 
umbilical hernia.  An exploratory laparotomy was negative.  
The umbilical hernia was repaired.  The postoperative course 
was unremarkable, and he was discharged on November 18, 1994 
in stable condition.  His discharge instructions were to 
refrain from driving for one week and engage in no heavy 
lifting greater than 10 pounds for 4-6 weeks.  It was noted 
that he was given a letter excusing him from schoolwork until 
November 28, 1994, and a follow-up visit was scheduled for 
December 23, 1994.

In a November 1994 letter to a counseling psychologist, a VA 
doctor, John Stremple, M.D., reported that the veteran 
underwent an exploratory laparotomy and repair of an 
umbilical hernia that month.

On a December 1994 VA examination, the veteran reported a 
history of a left tibia stress fracture in service.  He said 
he had pain in both knees and ankles.  On examination, he had 
no ankle or knee deformity or instability.  He had 
dorsiflexion of the left ankle to 5 degrees and extension to 
42 degrees.  Range of motion of the left knee was 0 to 130 
degrees.  Ranges of motion were better in the left lower 
extremity than in the right.  The diagnosis was arthralgia of 
both ankles and knees.  X-rays of the left tibia and fibula 
were normal, with no evidence of fracture or dislocation; X-
rays of the ankles were normal; and X-rays of both knees were 
normal except for slightly prominent tibial spines of both 
knees.  On examination of the stomach, the veteran reported a 
history of gastroesophageal reflux with abdominal pain around 
the umbilical region, which he said he had fall the time.  It 
was noted that he was not anemic.  The diagnosis on the 
stomach examination was abdominal pain of unclear etiology 
with no evidence of weight loss, hematemesis, or melena.  An 
abdominal X-ray was normal.  

VA outpatient treatment records from 1994 to 1996 show 
treatment for various complaints, including bilateral knee 
complaints.  In March 1995, the veteran gave a two year 
history of bilateral knee pain, and the diagnosis was 
bilateral patellofemoral syndrome.  X-rays of both knees in 
March 1995 were normal except for mild spur formation of the 
left intracondylar eminence; the impression was minimal 
degenerative changes of the left intracondylar eminence.  
When seen for hemorrhoidal pain in May 1995, the veteran 
reported that he had burning of his stomach the night before.  
In June 1995, he continued to receive treatment for bilateral 
knee patellofemoral syndrome; range of motion of both knees 
was from 0 to 120 degrees; and there was no instability.  X-
rays of both knees were normal except for minimal 
degenerative spurs of the left tibial spine.  A doctor noted 
that there was no evidence of degenerative joint disease in 
any compartment of the knees.

In October 1995, the RO increased the rating for residuals of 
a stress fracture of the left tibia to 10 percent.  The RO 
indicated that left knee arthritis was considered part of the 
condition, and arthritis with slight limitation of motion 
warranted the 10 percent rating.

A March 1996 note from the veteran's VA counseling 
psychologist reflects that the veteran was approved for 
vocational rehabilitation. 

Private outpatient records from March 1996 note the veteran 
reported left hip pain and bilateral knee discomfort.  
Examination of the left knee was benign.  He had full range 
of motion of the knees without significant pain and without 
instability.  In April 1996, the veteran again had concerns 
about limitation of motion of the left hip.  Examination 
showed full range of motion of the knees, negative drawer's 
sign, and no crepitus.  There was no calf tenderness.  The 
diagnoses were polyarthralgia, history of patellofemoral 
syndrome, and left hip pain of unknown etiology.

The veteran testified at a hearing at the RO in June 1996.  
He related that the residuals of a stress fracture of the 
left tibia limited his activities and that he had trouble 
walking any distance or running due to pain.  He said he had 
pain when standing on concrete.  He said he had not been 
treated for his service-connected esophageal condition since 
he had surgery in November 1994.  

Analysis

I.  Increased ratings

The veteran's claims for increased ratings are well grounded, 
meaning not inherently implausible.  All relevant facts have 
been properly developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A. Residuals of a stress fracture of the left tibia

During the very early part of the veteran's service, a stress 
fracture of the mid shaft of the left tibia was diagnosed.  
He now seeks a rating higher than 10 percent for the service-
connected residuals of a stress fracture of the left tibia.  
The RO has rated this condition as 10 percent on the basis 
that the condition includes arthritis of the left knee.

A 10 percent rating is warranted for malunion of the tibia 
and fibula with slight knee or ankle disability; a 20 percent 
rating is warranted when there is malunion with moderate knee 
or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The medical evidence, including the 1994 VA 
examination X-rays, shows that the old fracture of the left 
tibia healed without any malunion or other deformity.  Absent 
malunion of the tibia, Code 5262 is inapplicable.

As noted, the RO considered left knee arthritis to be a 
residual of the left tibia stress fracture, although the 
basis for this is unclear.  Arthritis established by X-ray 
findings is rated on the basis of limitation of motion of the 
joint involved.  When there is some limitation of motion, but 
which would be rated noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for each 
major joint affected by arthritis.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

Some X-rays show minimal degenerative disease in the left 
knee.  The 1994 VA examination showed left knee range of 
motion from 0 degrees extension to 130 degrees flexion.  This 
indicates full extension and minimal limitation of flexion; 
and such would be rated noncompensable under limitation-of-
motion codes.  The presence of arthritis and at least some 
limitation of motion supports no more than a 10 percent 
rating under the arthritis codes.  Some later outpatient 
treatment records note normal range of motion of the left 
knee.  There is no indication that pain on use results in 
additional limitation of motion, especially not to the extent 
required for a higher rating under limitation-of-motion 
codes.  38 C.F.R.§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The evidence also indicates no left 
knee instability as required for a compensable rating under 
38 C.F.R. § 4.71a, Code 5257.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for residuals of a left tibia 
stress fracture.  Thus the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990

B. An ulcer of the distal esophagus with esophagitis, 
gastroesophageal reflux, and abdominal pain

The veteran's esophageal disorder is rated by analogy under 
the rating code for a hiatal hernia.  38 C.F.R. §§ 4.20, 
4.27, 4.114, Code 7399-7346.  Code 7346 provides a 10 percent 
evaluation for a hiatal hernia manifested by 2 or more of the 
symptoms, of less severity, for a 30 percent evaluation.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

The medical evidence does not show a current esophageal ulcer 
or that the veteran has had any recent reflux.  He has no 
evidence of abdominal bloating or pain associated with his 
service-connected esophageal disorder.  He has had some 
recent abdominal pain, but such has not been associated with 
the esophageal condition.  Various symptoms with considerable 
impairment of health, as required for a 30 percent rating 
under Code 7346, are not demonstrated.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for the esophagus condition.  
Thus the benefit-of-the- doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
supra.

II.  Temporary Total Convalescent Rating

The Board finds that the veteran's claim is well grounded, 
meaning it is not inherently implausible.  38 U.S.C.A. § 
5107(a).  Relevant evidence has been obtained by the RO, and 
there is no further duty to assist him in developing the 
facts pertinent to his claim.  Id.

A temporary total convalescent rating will be assigned, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release, if treatment of a service-
connected disability resulted in one of the following: 
surgery necessitating at least one month of convalescence; 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

In November 1994, the veteran was admitted to a VAMC for 
repair of an umbilical herniation.  He underwent an 
exploratory laparotomy and repair of the hernia and was 
discharged 3 days later.  He had minimal postoperative 
limitations: no lifting and no driving for a week.  There 
were no postoperative complications noted on the discharge 
summary.  Service connection is not in effect for the 
umbilical hernia, and it is not shown that the surgery was 
required for the service-connected esophagus condition.  
Moreover, even assuming that a service-connected condition 
was involved, the evidence does not show that the surgery 
necessitated at least one month of convalescence, or resulted 
in any severe postoperative residuals such as incompletely 
healed surgical wounds, the need for house confinement, or 
the necessity for continued use of a wheelchair or crutches.  

Consequently, the criteria for a temporary total convalescent 
rating under 38 C.F.R. § 4.30 have not been met.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of- the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for residuals of a stress fracture of the 
left tibia is denied.

An increased rating for an ulcer of the distal esophagus with 
esophagitis, gastroesophageal reflux, and abdominal pain, is 
denied.

A temporary total convalescent rating based on 
hospitalization and surgery in November 1994 is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

